DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.

Response to Amendment
The amendment filed 06/30/2022 has been entered. Claims 1-25 remain pending in the application. 

Allowable Subject Matter
Claims 1-25 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  
Claims 1 and 25 are allowed because prior art fails to anticipate and/or render obvious, either solely or in combination an ultrasonic probe and an ultrasonic probe attachment, as recited in these claims. 
In particular, prior art fails to anticipate and/or render obvious, either solely or in combination, an ultrasonic probe comprising: an ultrasonic-transducer element array that is formed by a plurality of ultrasonic transducer elements; an offset provided on an ultrasonic-transmitting and receiving side of the ultrasonic- transducer element array, and an exterior member configured to support the offset, wherein
 the offset has at least: 
a first region being located in a middle of the contact portion and formed by a curved surface having a first curvature, and a second region being located on an edge of the contact portion and formed by a surface having a second curvature greater than the first curvature; 
the exterior member is provided adjacent to the second region, and a surface formed by the exterior member has a curvature greater than the first curvature, as recited in claim 1. 
Prior art fails to anticipate and/or render obvious, either solely or in combination, the ultrasonic probe  attachment comprising: an offset including a contact portion with a subject; and an exterior member configured to support the offset, wherein the offset has at least: a first region being located in a middle of the contact portion and formed by a surface having a first curvature, and a second region being located on an edge of the contact portion and formed by a surface having a second curvature greater than the first curvature, the exterior member is provided adjacent to the second region, and a surface formed by the exterior member has a curvature greater than the first curvature. as recited in claim 25.

Claims 2-24 are allowed at least by virtue of their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AB/Examiner, Art Unit 3793           
  

/YI-SHAN YANG/Acting SPE, Art Unit 3793